Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.) rendered September 8, 1986, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s plea of guilty constituted a waiver of the right to seek appellate review of the denial of his severance motion (see, People v Taylor, 65 NY2d 1, 5; People v Flagg, 155 AD2d 552). Mangano, P. J., Harwood, Eiber and O’Brien, JJ., concur.